REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 10, 21 - 30, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1 and 21, several of the features of these claims were known in the art as evidenced by Molchanov et al, “Online Detection and Classification of Dynamic Hand Gestures with Recurrent 3D Convolutional Neural Networks”, which discloses a gesture recognition device wherein, because the device comprises a trained deep 3D-CNN, the device implicitly comprises a processor and a memory  at pp. 4208-9, secs. 3.1-3.2. Molchanov discloses obtaining M images, wherein the M images (“clips of length m”) are extracted from a first video segment (“splitting the entire video V into T clips”) in a video stream, the first video segment is a video segment in the video stream at pp. 4208-9, sec. 3.1; to wit: “We perform classification by splitting the entire video V into T clips of length m ...” But, Molchanov discloses that M is an integer greater than or equal to 1, rather than 
greater than or equal to 2, at pp. 4208-9, sec. 3.1: “We define a video clip as … of m ≥ 1 sequential frames with c channels of size k×ℓ pixels ending at time t.” Molchanov discloses perform gesture recognition on the M images by using a deep learning algorithm, to obtain a gesture recognition result corresponding to the first video segment at pp. 4208-9, sec. 3.1; to wit: “We perform classification by splitting the entire video V into T clips of length m and computing the set of class-conditional probabilities S = {s0, s1, ..., sT−1} for each individual clip. For offline gesture classification, we average the probabilities of all the clips belonging to a pre-segmented gesture                         
                            
                                
                                    s
                                
                                
                                    a
                                    v
                                    g
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        s
                                        ∈
                                        S
                                    
                                
                                
                                    s
                                
                            
                        
                    , and the predicted class is                          
                            
                                
                                    y
                                
                                ^
                            
                            =
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    a
                                    x
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            a
                                                            v
                                                            g
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , across all gesture classes i.” And, Molchanov discloses obtaining a combined gesture recognition result by performing averaging on the gesture recognition results of the N consecutive video segments at p. 4209, col. 1, par. 2. Molchanov alternatively discloses obtaining a combined gesture recognition result by summing probabilities along an overall gesture motion trend (e.g., “path π”) composed of the input N consecutive gesture recognition results (e.g., p(π /x)”), and to output a gesture corresponding to the overall gesture motion trend as the combined gesture recognition result at pp. 4209-10, sec. 3.2, in the subsec. entitled “Connectionist temporal classification”. But, in neither embodiment does Molchanov disclose performing weighted averaging on the gesture recognition results of the N consecutive video segments based on the weight coefficients respectively corresponding to the gesture recognition results of the N consecutive video segments, to obtain the combined gesture recognition result, where the weight coefficients were preset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668